Citation Nr: 0425299	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  99-13 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder prior to October 29, 2002.

2.  Entitlement to an initial staged rating in excess of 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to April 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The veteran's claim for an initial rating in excess of 10 
percent for post-traumatic stress disorder was denied by the 
Board in a November 2000 decision.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as the Court).  In April 
2001, the Court issued an order which granted the Secretary's 
motion for remand and to stay proceedings, and vacated the 
November 2000 Board decision.  A copy of the motion and the 
Court's Order have been incorporated into the claims folder.

The veteran's claim was remanded by the Board for further 
development in September 2003. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the appellant has 
not received notice of the information and evidence necessary 
to substantiate her claim, notice of which evidence, if any, 
the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA, or notice that she should 
provide any evidence in her possession that pertains to the 
claim.  A VA letter was sent to the veteran in October 2002.  
However, this letter did not inform the veteran of the 
information and evidence necessary to substantiate the claims 
currently on appeal, did not inform her of the division of 
responsibility between her and VA in the development of the 
evidence, and did not inform the veteran to provide any 
evidence in her possession that pertains to the claims to VA.  

In September 2003, the Board remanded the veteran's claim in 
order to obtain a VA examination which delineated the 
veteran's post-traumatic stress disorder symptoms from any 
other psychiatric symptoms which might be present.  A review 
of the February 2004 VA examination report reveals that the 
VA examiner provided an inadequate examination report.  It is 
conflicting in that the examiner discusses homelessness, 
unemployment, and an inability to function as being related 
to the veteran's post-traumatic stress disorder, and yet the 
examiner then stated that the veteran's post-traumatic stress 
disorder symptoms were only mild in nature and indicated that 
the veteran had a global assessment of functioning (GAF) 
score of 65, which indicates only mild symptoms.  The Board 
is of the opinion that a new VA psychiatric examination which 
more clearly describes the veteran's post-traumatic stress 
disorder is necessary.  See 38 C.F.R. § 3.159(c)(4) (2003).  
Furthermore, the examiner was instructed to indicate which 
symptoms were not attributable to the service-connected PTSD.  
However, the examiner did not specify which, if any, symptoms 
are distinguishable from manifestations of the service-
connected PTSD and solely related to the veteran's other 
primary diagnosis indicated of dysthymic disorder.  
Accordingly, a new VA psychiatric examination is indicated.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This must include 
informing the appellant of the 
information and evidence necessary to 
substantiate her claim for an initial 
rating in excess of 10 percent for post-
traumatic stress disorder prior to 
October 29, 2002, and her claim for an 
initial staged rating in excess of 30 
percent for post-traumatic stress 
disorder, notice of which evidence, if 
any, the claimant is expected to obtain 
and submit, and which evidence will be 
retrieved by VA, and notice that she 
should provide any evidence in her 
possession that pertains to the claims.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated her since May 2004 for 
her service-connected post-traumatic 
stress disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request.   

3.  The veteran should be afforded a 
comprehensive VA psychiatric examination 
to determine the current severity of all 
psychiatric disorders present.  If there 
are psychiatric disorders other than 
post-traumatic stress disorder, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be specified.  The psychiatrist 
should describe how the symptoms of post-
traumatic stress disorder affect the 
veteran's social and industrial capacity, 
and whether the condition is permanent in 
nature.  The claims folder must be made 
available to, and reviewed by, the 
examiner.  The examiner should state on 
the examination report whether the 
veteran's claims file has been reviewed.  
All indicated studies and tests should be 
performed.  The examiner should assign a 
GAF score based solely on the veteran's 
service-connected post-traumatic stress 
disorder.  The examiner should provide a 
definition of the numerical code 
assigned.  The examiner should review the 
findings of the private psychologist who 
wrote the April 2004 and July 2002 
letters describing the veteran's post-
traumatic stress disorder, and discuss 
whether or not the examiner agrees with 
those findings, and why.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, and if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims.  The RO should also 
consider whether her claims should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration. 

6.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until she is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


